Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Taking into account the Glossary of terms found in the specification in paragraphs 40-63, the prior art (application priority date 3/4/2012) does not disclose iterative data compression (i.e. “reducing an amount of hardware memory” or “reducing an amount of bandwidth need to transmit”) utilizing a spatial probability model comprising a sequence of probability distributions with a time dimension corresponding to at least a length of a monotonic output sequence.  U.S. Patent 6,314,399 to Deligne et al. discloses generating a statistical sequence model, which is capable of ensuring a monotone convergence toward an optimum state, having a degree of freedom in parsed results, allowing variable-length sequences to be treated as the same class in order to determine speech recognition.  U.S. Patent Application Publication 2008/0071818 to Apanowicz et al. discloses a compression for a database determining a probability distribution for each character of the alphanumeric data using a suffix-prediction algorithm and compressing the alphanumeric data using the probability distribution.  However, these exemplary prior art references do not disclose, alone or in combination, the limitations cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./           Examiner, Art Unit 2123                                                                                                                                                                                             
/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123